Citation Nr: 9910019	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  95-37 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for hypothyroidism, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from November 1974 to April 
1990.  Since January 1996, the veteran has apparently had one 
weekend per month of inactive duty for training with the 
Texas Army National Guard.

This appeal was initially brought to the Board of Veterans' 
Appeals (the Board) from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO reduced the evaluation for 
hypothyroidism, rated as 60 percent disabling since April 2, 
1990, to 30 percent disabling effective December 1, 1994.

In June 1997, the Board remanded the case for development of 
the evidence and for consideration under the revised 
regulations relating to hypothyroidism, as required.


FINDING OF FACT

Continuous [Synthroid] medication is required for 
hypothyroidism; however, symptomatically, other than mild 
exopthalmia and very mild continued elevation of circulating 
thyroid levels even while on hormonal therapy, the veteran 
has no fatigability, cardiac, weight fluctuation, 
respiratory, gastrointestinal, mental, nervous or any other 
significant or disabling symptoms at present.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
hypothyroidism are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.2, 4.7, 4.119, Diagnostic Code 7903 
(effective prior to June 6, 1996);  38 C.F.R. §§ 4.2, 4.7, 
4.119; Diagnostic Code 7903; 61 Fed.Reg. 20440-20447 (May 7, 
1996) (effective June 6, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has repeatedly admonished 
that VA cannot substitute its own judgment or opinion for 
that of a medical expert.  See, i.e., Colvin v. Derwinski, 1 
Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The Board notes that effective June 6, 1996, VA amended 
38 C.F.R. § 4.119, which addresses the endocrine system.  The 
amended version of 38 C.F.R. § 4.119 is now found in 
38 C.F.R. § 4.119, Diagnostic Codes 7900 to 7919 (1998).

As noted in the prior remand by the Board, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to a veteran 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); see also VAOPGCPREC 69-90 (O.G.C. Prec. 69-
90).  Thus, the appellant's hypothyroidism must be evaluated 
under the old and the new rating criteria to determine which 
version is more favorable to the appellant.  

Under 38 C.F.R. § 4.119 and pursuant to the old criteria, 
hypothyroidism was rated based on history of slow pulse, 
decreased levels of circulating thyroid hormones, sluggish 
mentality, fatigability and slow reflexes.  When in 
remission, a noncompensable rating was assignable.  When 
moderate, with fatigability, a 10 percent rating was 
assignable; when moderately severe, with sluggish mentality 
and other indications of myxedema, decreased levels of 
circulating thyroid hormones (T-4 and/or T-3 by specific 
assays), a 30 percent rating was assignable.  When severe, 
the symptoms under pronounced being less marked, with 
decreased levels of circulating thyroid, a 60 percent rating 
was assignable.  When pronounced, with a long history and 
slow pulse, decreased levels of circulating thyroid hormones 
(T4 and/or T3, by specific assays), sluggish mentality, 
sleepiness, and slow return of reflexes, a 100 percent rating 
was assignable.  When continuous medication for 
hypothyroidism control was required, a minimum rating of 10 
percent was for assignment.  38 C.F.R. § 4.119; Diagnostic 
Code 7903.

Under the new criteria, effective June 6, 1996, a 10 percent 
rating is assignable when there is fatigability or continuous 
medication is required for control.  A 30 percent rating is 
warranted when there is fatigability, constipation and mental 
sluggishness.  A 60 percent rating is warranted when there is 
muscular weakness, mental disturbance and weight gain.  A 100 
percent rating is warranted when  there is cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness.  
38 C.F.R. § 4.119; Diagnostic Code 7903.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  




Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

The provisions above apply to ratings which have continued 
for long periods at the same level (5 years or more).  They 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).



Factual Background

Service records show that the veteran has a long history of 
Grave's Disease for which he received Synthroid after 
radioactive iodine had been only partly productive.  In and 
soon after service, he complained of associated drowsiness, 
fatigue, depression, sluggishness along with bulging eyes.  
He exhibited myxedema and had an extremely low level of 
uptake reflecting marked hypothyroidism.  He was given 
Levothyroxine which was eventually reduced in dosage as he 
came somewhat more under control.

On inquiry, the veteran had indicated that he was being seen 
only at VA outpatient facilities.  Those VA outpatient 
records are in the file for comparative purposes.  

On VA examination in March 1994, the veteran complained of 
trouble getting to sleep and fatigability when the weather 
was hot or after a shift of work.  He was still taking 
Levothyroxine but at a lower dosage.  He was 65 1/2" tall and 
weighed 190 pounds.  The examiner reported that he had no 
mental, nervous, cardiovascular or gastrointestinal symptoms.  
He complained of having developed left thigh pain which had 
somewhat subsided with the use of Zostrix cream.  His T-4 and 
T-3 readings were decreased.  

In August 1994, the veteran's weight was 180 pounds.  He 
continued to take his mediation and complained of a left 
thigh burning pain.

Nuclear medicine laboratory testing in May 1995 showed Total 
Thyroxine (TT-4) at 14.1 ug/dL (4.4-12.5 being considered 
normal); FT-1 (normalized) was high at 15.1 (3.9-14.1 being 
considered normal); and thyroid stimulating hormone (TSH) was 
low, 0.10 mcIU/ml (with .60-4.60 being considered normal).  
The test was undertaken for Texas Guard purposes, and it was 
noted that given his abnormal thyroid function levels, 
further evaluation would be required for clearance; he was 
also said to be 11 pounds over the weight limit.




On VA examination in July 1995, the veteran was noted to 
weigh a relatively stable 178 pounds.  He gave essentially 
the same history as before.  He said that his levels of 
medication had been dropped to 0.15 which he was now taking.  
On examination, he had slight exopthalmia.  Blood pressure 
was normal and there were no heart problems.  The thyroid was 
not enlarged or palpable, and there were no other 
abnormalities.  Diagnosis was Grave's Disease, post 
radioactive suppression for which he took thyroid 
replacement.  He was working full time and pertinent 
laboratory values were in normal range.

Pursuant to the Board remand, the veteran underwent a special 
VA examination in October 1998.  He said he was being 
followed as a VA outpatient; that he was working full time; 
and that he had no fatigability.  There were no signs of 
mental abnormalities, or cardiovascular or respiratory 
complaints.  He said he had occasional cold or heat 
intolerance, loose stools and pain in his left thigh.  He 
weighed 176 pounds and said that this was about the same as 
in the past two years.  

On examination, the veteran's eyes were normal except for 
mild exophthalmos.  Thyroid was palpable but not enlarged.  
There were no nodules or lymphadenopathy or masses in his 
neck.  Respiratory and cardiovascular signs were normal.  An 
electrocardiogram was done consistent with that done in the 
recent past, and showed only sinus bradycardia at a rate of 
55 without sign of prior infarction, etc.  Diagnosis was 
Grave's disease, status post radioactive iodine ablation.  It 
was noted that he was currently controlled with Synthroid 
hormone replacement.  He was noted to have mild symptoms as 
described above.

An addendum was placed in the file following receipt of 
laboratory findings.  The veteran's thyroid tests showed T-4 
was 8.1; free T-4 was 1.16; TSH was 6.6; FT-1 was 2.5, the 
examiner noted that only the TSH was mildly elevated on his 
hormone replacement medication.


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his hypothyroidism 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected hypothyroidism (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the June 1997 
remand of the case to the RO for further development to 
include a contemporaneous, comprehensive VA examination, all 
relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The Board notes that the current appeal involves a reduction 
in the evaluation of the disability evaluation for 
hypothyroidism.  The Board considered the criteria under 
38 C.F.R. § 3.344(a); however, since the prior 60 percent 
evaluation for hypothyroidism was not in effect for at least 
five years, these criteria do not apply to the veteran's 
case.

The veteran's weight has been stable for some time now, he 
has no objective evidence of cardiovascular, respiratory or 
muscular impairment, and no sign of current fatigability.  He 
has no significant complaints of sluggishness, constipation, 
fatigability, or other similar complaints.  He has some 
recent and ongoing laboratory evidence of no more than mild 
elevation in his TSH on his hormone replacement therapy, but 
no other significant pathology.  

The veteran continues to take medication for control of his 
hypothyroidism.  However, absent signs of any objective 
findings of positive and more than mild symptoms, a higher 
rating is not assignable whether using the old or new 
criteria.  

In this regard, the RO has retained the veteran's rating at 
30 percent rating rather than 10 [which is assignable on the 
sole basis that medication is continuous and required for 
control], on the basic premise that he has not been 
positively shown to have stabilization of the condition to 
such an extent that the lower rating is warranted.  The Board 
finds that this is an equitable and reasonable assessment.  
Nonetheless, his weight had not fluctuated recently, and 
except for mild exophthalmos that he has had for years, there 
are virtually no active clinical manifestations except for 
the slight elevation of TSH even while on hormone 
replacement.  Thus, there is no sound basis for concluding 
that he has any of the significant signs of increased thyroid 
impairment as to warrant an evaluation in excess of 30 
percent with application of either the previous or amended 
criteria.  

The veteran has contended that his hypothyroidism 
disqualified him for a job that he strongly desired.  It is 
well to note at this time that the service-connected 
hypothyroidism has not rendered the veteran's disability 
picture unusual or exceptional in nature.  In this regard, it 
has not markedly interfered with employment.  The record 
shows that the veteran is gainfully employed.  Additionally, 
hypothyroidism, while it has required medication, has not 
required frequent inpatient care.  The above factors do not 
render the veteran's case unusual or exceptional in nature 
and have not rendered impractical the application of regular 
schedular criteria, thereby precluding a need to refer the 
case to the Director of the VA Compensation and Pension 
Service for consideration of an increased evaluation on an 
extraschedular basis.

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
hypothyroidism.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to a rating in excess of 30 percent for 
hypothyroidism is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals





